Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Winter on February 23, 2021.
The application has been amended as follows: 
IN THE CLAIMS
10. (Currently Amended) An insert for sealing a hole comprising:
a core having a height and a tapered outer wall;
a threaded hole located in a first end of said core, a depth of said threaded hole less than the height;
a cylindrical metallic sleeve having first and second ends and a through hole defining an inner diameter wherein said cylindrical metallic sleeve is in contact with and surrounds at least part of said core;
a second end of said core having an outer diameter larger than the inner diameter of said through hole;
said first end of said core is press fit into and in contact with said second end of said cylindrical metallic sleeve prior to engagement of a male threaded device with said 
wherein when said core is pulled into said cylindrical metallic sleeve, said core exerts an outward force on an inner cylindrical surface of said cylindrical metallic sleeve to radially expand said cylindrical metallic sleeve within the hole to seal the hole.
14. (Currently Amended) The insert of claim 10 wherein 
19. (New, Currently Amended) The insert of Claim 10 wherein said first end of said core is configured to be retracted towards the first end of said cylindrical metallic sleeve and upon retraction the tapered outer wall of the core presses against the cylindrical inner surface to expand the cylindrical metallic sleeve.
20. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite an insert for sealing a hole comprising a cylindrical metallic sleeve having a cylindrical inner surface for a core to engage.  The prior art of record teaches wherein the inner surface of the metallic sleeve is tapered to engaged a tapered outer wall of the core.  Thus the prior art fails to disclose, teach or suggest wherein the inner surface of the cylindrical metallic sleeve is cylindrical.  For the above reasons, the claims overcome the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723